Citation Nr: 0318237	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
parietal depressed skull defect, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for headaches due 
to trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to increased evaluations for a left 
parietal depressed skull defect and for headaches.  The 
veteran subsequently perfected an appeal regarding both of 
those issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in February 2002.

In March 2003, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing was prepared and 
associated with the claims folder.


FINDING OF FACT

The credible and probative evidence establishes that the 
veteran's service-connected left parietal depressed skull 
defect is manifested by headaches, but not by any 
demonstrated brain hernia.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for a left parietal depressed skull defect have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5296 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for headaches due to trauma have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
SSOC issued in February 2002, and correspondence provided by 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  

In particular, the Board notes letters dated in March 2001 in 
which the RO explained the appellant's and VA's 
responsibilities.  In the text of those letter, the RO also 
explained the type of evidence necessary to substantiate his 
claim for benefits.  In addition, the Board notes the 
February 2002 SOC in which the RO set forth the rating 
critera applicable to the issues on appeal.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents in record which provided VCAA notice); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Having reviewed the complete record, the Board now believes 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO provided the veteran a VA neurological 
examination to determine the severity of his service-
connected disabilities.  A report of this examination was 
obtained and associated with the claims folder.  Also, the RO 
obtained the veteran's treatment records from the Frank M. 
Tejeda Outpatient Clinic in San Antonio, Texas.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  Similarly, as no 
other obtainable evidence has been indicated by the 
appellant, further evidentiary development would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Increased evaluation for left parietal depressed skull 
defect

The veteran is seeking an increased evaluation for his 
service-connected left parietal depressed skull defect.  He 
essentially contends that his service-connected disability is 
more severe than is contemplated by the disability rating 
currently assigned.  In particular, he has pointed to the 
severity of his headaches as being the primary symptom 
resulting from his service-connected disability.

The Board notes that the veteran's service-connected skull 
defect is the result of his having been struck in the head 
with a lug wrench in 1974.  As explained in a summary 
contained in an August 1976 rating decision, he experienced 
no loss of consciousness, neurological defect, or seizures 
following the injury.  Clinical evaluation at that time 
revealed a laceration over the left vertex, and X-rays showed 
a depressed skull fracture in the left parietal region.  He 
underwent debridement of the wound, and a craniectomy of the 
depressed skull fracture, which revealed no abnormal bleeding 
or contusion.  The dura was closed, and a cranioplasty was 
performed.  A 4-cm. defect resulted, and a subsequent 
infection occurred without any sign of osteomyelitis.  
Following convalescence, the veteran returned to duty.  
Thereafter, in January 1975, the veteran underwent an acrylic 
cranioplasty for the skull defect, which was noted to be 8 
cm. in diameter.  Following a 30 day convalescence period, 
the veteran was found to be asymptomatic and fit for duty.  

In the August 1976 rating decision, the RO granted 
entitlement to service connection for a left parietal 
depressed skull fracture with craniectomy and cranioplasty, 
effective June 24, 1975.  In the report of a September 1977 
VA neurological examination, the veteran was found to have no 
significant neurological illness.  In an October 1977 rating 
decision, the RO continued the 50 percent evaluation assigned 
for the veteran's left parietal depressed skull fracture.  In 
a September 1978 rating decision, the RO granted a separate 
10 percent disability evaluation for headaches, secondary to 
the veteran's left parietal skull fracture, effective May 12, 
1977.

The veteran's left parietal depressed skull defect is 
currently evaluated as 50 percent disabling under the 
criteria of Diagnostic Code (DC) 5296.  Under governing law, 
a disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based upon fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2002).  Because the 
veteran's 50 percent disability rating has been effective 
since June 1975, it is protected at that level from any 
decrease. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

As noted above, the veteran's left parietal depressed skull 
defect is currently evaluated as 50 percent disabling under 
the criteria of DC 5296.  Under that code, an 80 percent 
rating is assigned for loss of part of both inner and outer 
tables of the skull when the loss is accompanied by brain 
hernia.  Without brain hernia, a 50 percent rating is 
assigned if the area is larger than size of a 50-cent piece 
or 1.140 in.² (7.355 cm.²); a 30 percent rating is assigned 
for an intermediate area; and a 10 percent rating is assigned 
if the area is smaller than the size of a 25-cent piece or 
0.716 in.² (4.619 cm.²).  38 C.F.R. § 4.71a; DC 5296.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting an increased evaluation under DC 5296.  In 
reaching that conclusion, the Board has found the most 
probative evidence of record to be the report of a July 2001 
VA neurological examination, which was negative for any 
indication that the veteran's skull defect was manifested by 
brain hernia.  In that report, the VA examiner indicated that 
sensory and cerebellar examination was normal, and that 
mental status and speech were intact.  It was also noted that 
cranial nerves were normal, and that motor examination 
revealed 5/5 strength and equal reflexes.  The examiner 
concluded that neurological examination was essentially 
negative at that time.  In short, the Board believes that the 
veteran's July 2001 VA examination establishes that his 
service-connected left parietal skull defect is essentially 
asymptomatic, except for his reported headaches.  

The Board has also reviewed the veteran's treatment records 
from the Frank M. Tejeda Outpatient Clinic in San Antonio, 
Texas.  Although these records do confirm that the veteran 
complained of headaches, they are negative for any indication 
that the veteran 's service-connected disability is 
manifested by any brain hernia.  In view of the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the assignment of an increased evaluation under DC 
5296.

With respect to the veteran's headaches, the Board notes that 
he has been assigned a separate disability rating for 
headaches under the criteria of DC 8045.  This matter has 
been appealed as a separate issue, and will be addressed in 
greater detail in a separate section below.

During the veteran's March 2003 videoconference hearing, his 
accredited representative argued that the size of the 
veteran's skull defect was much larger than a 50-cent piece 
or 1.140 in.², and that an increased evaluation was therefore 
warranted under the criteria of DC 5296.  However, the Board 
notes that, under that code, a 50 percent evaluation already 
contemplates an area larger than a 50-cent piece or 1.140 
in.².  In order to warrant a higher evaluation under that 
code, the veteran's skull defect, regardless of its size, 
must be manifested by brain hernia.  As noted above, the 
medical evidence of record does not establish that the 
veteran's service-connected left parietal skull defect is 
manifested by a brain hernia.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim, and his testimony at the 
videoconference hearing before the undersigned.  However, as 
sympathetic as we might be in the matter, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As 
discussed in detail above, the Board has reviewed the report 
of the veteran's relevant VA neurological examination, as 
well as the VA treatment records associated with the claims 
folder.  We believe that the symptomatology demonstrated by 
that evidence is consistent with no more than a 50 percent 
evaluation for the veteran's left parietal depressed skull 
defect.

In summary, the Board finds that the preponderance of the 
credible and probative evidence is against granting an 
increased evaluation under DC 5296.  The benefit sought on 
appeal is accordingly denied.

III.  Increased evaluation for headaches

As noted, the veteran has also been awarded a separate 10 
percent evaluation for headaches under DC 8045-9403, which 
pertains to brain disease due to trauma.  During his March 
2003 videoconference hearing, the veteran stressed that he 
believed his headaches to be the primary manifestation of his 
service-connected skull defect.  In the report of his July 
2001 VA examination, it was noted that he had described 
experiencing headaches three or four times a month, and that 
they would last for about five minutes at a time.  During his 
videoconference hearing, the veteran stated that his 
headaches occur several times a day and that they last for 
five minutes at a time.  He explained that, whenever a 
headache would begin, he would have to sit down and rest for 
a while.  The veteran noted that he used caffeine and Tylenol 
3 for relief.  He also noted that he often felt very 
uncomfortable around crowds, and that this could worsen his 
headaches.

Under DC 8045, purely neurologic disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, DC 8045.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated at 10 percent, and no more, under DC 9304.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id. 

With respect to these criteria, the Board notes that the 
veteran's July 2001 VA examination was negative for any 
evidence of seizures, facial nerve paralysis, or other 
neurological disability.  Similarly, the veteran's VA 
treatment records are also negative for any indication that 
he has been diagnosed with a neurological disorder.  Although 
he apparently did complain of some tingling in the tips of 
his fingers and toes during an outpatient examination in 
December 2000, it does not appear that the examiner diagnosed 
the veteran with a neurological disorder.  As noted above, 
the subsequent VA neurological examination conducted in July 
2001 showed that he was found to be without any neurological 
disability.  In that report, the examiner specifically found 
that his cranial nerves were normal, and that motor, sensory, 
and reflex examination were all within normal limits.  In 
view of the foregoing, the Board finds the preponderance of 
the credible and probative evidence is against the assignment 
of a separate or increased rating under the diagnostic codes 
applicable to neurological conditions.  See 38 C.F.R. 
§ 4.124a (2002).  

At this time, the veteran is already assigned a 10 percent 
under DC 8045-9403 for headaches.  Under the criteria of DC 
8045, a rating in excess of 10 percent for brain disease due 
to trauma under DC 9304 is not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  In this case, there is no evidence of the veteran 
ever having suffered from dementia.  Although he testified to 
experiencing some depression and anxiety during his 
videoconference hearing, his treatment records are entirely 
negative for any complaints or treatment for psychiatric 
problems or dementia.  Thus, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under DC 9304.

During his March 2003 videoconference hearing, the veteran 
spoke in detail about the frequency and length of his 
headaches.  It appears that the veteran and his 
representative are seeking an increased evaluation under the 
criteria of DC 8100, which pertains to migraines.  Under that 
code, the question of which disability evaluation is 
warranted depends greatly upon the frequency and severity of 
a claimant's migraine headaches.  However, in this case, it 
has been well established in the medical evidence of record 
that the veteran's headaches are secondary to the trauma that 
he sustained in service.  Under DC 8045, which pertains to 
brain disease due to trauma, purely subjective complaints 
such as headaches, will be rated as 10 percent and no more 
under DC 9304.  For this reason, the Board believes that we 
are prohibited from assigning an alternative evaluation under 
DC 8100 for the veteran's headaches, which have been 
consistently attributed to his brain trauma.

Certainly, if the veteran had been diagnosed with migraines, 
and those migraines had been attributed to his in-service 
injury, the Board believes that it would be appropriate to 
consider whether an increased evaluation is available under 
the criteria of DC 8100.  However, the veteran's treatment 
records are negative for any indication that he has ever been 
diagnosed with migraines.  In fact, in the reports of VA 
examinations conducted in September 1977, July 1978, and July 
2001, and in his VA treatment records, the veteran's 
headaches have been consistently attributed to his in-service 
brain trauma.  Accordingly, the Board finds that the veteran 
has already been awarded the maximum disability rating 
available for his service-connected headaches under the 
criteria of DC 8045-9403.  For these same reasons, the Board 
finds that preponderance of the evidence is against the 
assignment of a separate or alternative evaluation under the 
criteria of DC 8100.

In summary, the Board finds that the veteran has already been 
awarded the highest disability rating available for his 
headaches under DC 8045-9403 (as manifestations of his 
service-connected left parietal depressed skull defect), and 
that the preponderance of the credible and probative evidence 
is against the assignment of additional separate or 
alternative ratings for that disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for a left parietal 
depressed skull defect, currently evaluated as 50 percent 
disabling, is denied.

Entitlement to an increased evaluation for headaches due to 
trauma, currently evaluated as 10 percent disabling, is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

